EXHIBIT 10.1

WOLVERINE WORLD WIDE, INC.

AMENDED AND RESTATED
DIRECTORS' STOCK OPTION PLAN


SECTION 1

Establishment of Plan; Purpose of Plan

          1.1          Establishment of Plan. The Company hereby establishes the
AMENDED AND RESTATED DIRECTORS' STOCK OPTION PLAN (the "Plan") for its
Non-Employee Directors. The Plan amends and restates the 1994 Directors' Stock
Option Plan previously approved by the stockholders at the 1994 Annual Meeting
of Stockholders. The Plan permits the grant of Stock Options that are
nonqualified stock options.

          1.2          Purpose of Plan. The purpose of the Plan is to advance
the interests of the Company and its stockholders by attracting and retaining
the services of experienced and knowledgeable Non-Employee Directors and to
provide additional incentive for such Non-Employee Directors to continue to
promote and work for the best interests of the Company and its stockholders
through continuing ownership of the Company's Common Stock.


SECTION 2

Definitions

          The following words have the following meanings unless a different
meaning is plainly required by the context:

          2.1          "Act" means the Securities Exchange Act of 1934, as
amended.

          2.2          "Board" means the Board of Directors of the Company.

          2.3          "Code" means the Internal Revenue Code of 1986, as
amended.

          2.4          "Committee" means the Compensation Committee of the Board
or such other committee as the Board shall designate to administer the Plan.

          2.5          "Common Stock" means the Common Stock of the Company, par
value $1 per share.

          2.6          "Company" means Wolverine World Wide, Inc., a Delaware
corporation, and its successors and assigns.

          2.7          "Market Value" shall equal the mean of the highest and
lowest sales prices of shares of Common Stock on the New York Stock Exchange (or
any successor exchange that is the primary stock exchange for trading of Common
Stock) on the date of grant or reference, or if the New York Stock Exchange (or
any such successor) is closed on that date, the last preceding date on which the
New York Stock Exchange (or any such successor) was open for trading and on
which shares of Common Stock were traded.

          2.8          "Non-Employee Directors" means directors of the Company
who are not also employees of the Company or any of its subsidiaries; provided,
that the Committee may exclude any Non-Employee Director from participating in
the Plan at any time or from time to time pursuant to an individual agreement or
arrangement with such Non-Employee Director.



--------------------------------------------------------------------------------


          2.9          "Retirement" means the reaching of (i) mandatory
retirement age for a director as established by the Board, which is currently 72
years of age; or (ii) such other age or years of service as shall be determined
by the Committee in its sole discretion or as otherwise may be set forth in the
Stock Option agreement or other grant document with respect to a Non-Employee
Director and a particular Stock Option.

          2.10          "Stock Option" means the right to purchase Common Stock
at a stated price for a specified period of time. For purposes of the Plan, all
Stock Options shall be nonqualified stock options.


SECTION 3

Administration

          3.1          Power and Authority. The Committee shall administer the
Plan, shall have full power and authority to interpret the provisions of the
Plan and to supervise the administration of the Plan. The Committee may delegate
record keeping, calculation, payment and other ministerial administrative
functions to individuals designated by the Committee, who may be officers or
employees of the Company or its Subsidiaries. All determinations,
interpretations, and selections made by the Committee regarding the Plan shall
be final and conclusive. The Committee shall make such rules and regulations for
the conduct of its business as it deems advisable. The members of the Committee
shall not be paid any additional fees for their services.

          3.2          Grants or Awards; Amendments or Modifications. In
accordance with and subject to the provisions of the Plan, the Committee shall
have the authority to determine the provisions of Stock Options as the Committee
may consider necessary or desirable and as are consistent with the terms of the
Plan. The Committee shall have the authority to amend or modify the terms of any
outstanding Stock Option in any manner, provided that the amended or modified
terms are not prohibited by the Plan as then in effect, including, without
limitation, the authority to: (a) modify the terms and conditions of a Stock
Option; (b) extend the term of a Stock Option; (c) terminate, waive or modify
any restrictions relating to a Stock Option; and (d) accept the surrender of any
outstanding

Stock Option; provided, that Stock Options issued under the Plan may not be
repriced, replaced, regranted through cancellation or modified without
stockholder approval if the effect of such repricing, replacement, regrant or
modification would be to reduce the exercise price of then outstanding Stock
Options to the same Non-Employee Directors.



          3.3          Indemnification of Committee Members. Neither any member
or former member of the Committee nor any individual to whom authority is or has
been delegated shall be personally responsible or liable for any act or omission
in connection with the performance of powers or duties or the exercise of
discretion or judgment in the administration and implementation of the Plan.
Each person who is or has been a member of the Committee, and each person to
whom authority is or has been delegated, shall be indemnified and held harmless
by the Company from and against any cost, liability, or expense imposed or
incurred in connection with such person's or the Committee's taking or failing
to take any action under the Plan. Each such person shall be justified in
relying on information furnished in connection with the Plan's administration by
any appropriate person or persons.


SECTION 4

Shares Subject to the Plan

          4.1          Number of Shares. Subject to adjustment as provided in
subsection 4.2, a maximum of 400,000 shares of Common Stock shall be available
for Stock Options under the Plan in addition to any shares previously authorized
for issuance under the Plan, as adopted in 1994, plus shares subject to Stock
Options that are canceled, surrendered, modified, exchanged for substitute Stock
Options or expire or terminate prior to the exercise or vesting of the Stock
Options in full and shares that are surrendered to the Company in connection
with the exercise or vesting of a Stock Option, whether previously owned or
otherwise subject to such Stock Options. Such shares shall


2

--------------------------------------------------------------------------------


be authorized and may be either unissued or treasury shares.



          4.2          Adjustments.

          (a)          Stock Dividends and Distributions. If the number of
shares of Common Stock outstanding changes by reason of a stock dividend, stock
split, recapitalization or other general distribution of Common Stock or other
securities to holders of Common Stock, the number and kind of securities subject
to Stock Options and reserved for issuance under the Plan, including, without
limitation, the number of shares to be granted pursuant to subsection 5.1,
together with applicable exercise prices, as well as the number of shares
available for issuance under the Plan, shall be adjusted appropriately. No
fractional shares shall be issued pursuant to the Plan and any fractional shares
resulting from such adjustments shall be eliminated from the respective Stock
Options.

          (b)          Other Actions Affecting Common Stock. If there occurs,
other than as described in the preceding subsection, any merger, business
combination, recapitalization, reclassification, subdivision or combination
approved by the Board that would result in the persons who were stockholders of
the Company immediately prior to the effective time of any such transaction
owning or holding, in lieu of or in addition to shares of Common Stock, other
securities, money and/or property (or the right to receive other securities,
money and/or property) immediately after the effective time of such transaction,
then the outstanding Stock Options (including exercise prices) and reserves for
Stock Options under this Plan shall be adjusted in such manner and at such time
as shall be equitable under the circumstances. It is intended that in the event
of any such transaction, Stock Options under this Plan shall entitle the holder
of each Stock Option to receive upon exercise, in lieu of or in addition to
shares of Common Stock, any other securities, money and/or property receivable
upon consummation of any such transaction by holders of Common Stock with
respect to each share of Common Stock outstanding immediately prior to the
effective time of such transaction; upon any such adjustment, holders of Stock
Options under this Plan shall have only the right to receive in lieu of or in
addition to shares of Common Stock such other securities, money and/or other
property as provided by the adjustment. If the agreement, resolution or other
document approved by the Board to effect any such transaction provides for the
adjustment of Stock Options under the Plan in connection with such transaction,
then the adjustment provisions contained in such agreement, resolution or other
document shall be final and conclusive.


SECTION 5

Stock Options

          5.1          Grant. Subject to adjustment as provided in
subsection 4.2, a Stock Option to purchase a number of shares of Common Stock
that have a Market Value equal to three times the annual director retainer fee
then in effect shall be granted automatically on the date of the 2002 Annual
Meeting of Stockholders and the date of each annual meeting thereafter to each
director of the Company who is, at the close of each such annual meeting, a
Non-Employee Director. In addition, each Non-Employee Director shall at the time
of his or her initial election or appointment to the Board be granted a Stock
Option to purchase a number of shares of Common Stock that have a Market Value
equal to six times the annual director retainer fee then in effect; provided,
that any person that is or at any time has been an employee of the Company or
any of its subsidiaries shall not be entitled to the award provided in this
sentence. Stock Options shall be subject to such terms and conditions,
consistent with the other provisions of the Plan, as may be determined by the
Committee in its sole discretion.

          5.2          Stock Option Agreements. Stock Options shall be evidenced
by Stock Option agreements containing such terms and conditions, consistent with
the provisions of the Plan, as the Committee shall from time to time determine.
Each Stock Option agreement shall conclusively evidence, by the Non-Employee
Director's signature thereon, that it is the intent of the Non-Employee Director
to continue to serve as a director of the Company for the remainder of his or
her term during which the Stock Option was granted.



3

--------------------------------------------------------------------------------


          5.3          Stock Option Price. The per share Stock Option price
shall be one hundred percent (100%) of the Market Value of Common Stock on the
date of grant.

          5.4          Medium and Time of Payment. The exercise price for each
share purchased pursuant to a Stock Option granted under the Plan shall be
payable in cash or in shares of Common Stock (including Common Stock to be
received upon a simultaneous exercise) or other consideration substantially
equivalent to cash. When appropriate arrangements are made with a broker or
other institution, payment may be made by a properly executed exercise notice
directing delivery of shares to a broker, together with irrevocable instructions
to the broker to deliver promptly to the Company the amount of sale or loan
proceeds to pay the exercise price.

          5.5          Limits on Exercisability. Stock Options shall be
exercisable for a period not to exceed 10 years from the date of grant. At the
time of the exercise of a Stock Option, the holder of the Stock Option, if
requested by the Committee, must represent to the Company that the shares are
being acquired for investment and not with a view to the distribution thereof.

          5.6          Restrictions on Transferability.

          (a)          General. Unless the Committee otherwise consents or
permits (before or after the Stock Option grant) or unless the Stock Option
agreement or grant provides otherwise, Stock Options granted under the Plan may
not be sold, exchanged, transferred, pledged, assigned or otherwise alienated or
hypothecated except by will or the laws of descent and distribution, and, as a
condition to any transfer permitted by the Committee or the terms of the Stock
Option agreement or grant, the transferee must execute a written agreement
permitting the Company to withhold from the shares subject to the Stock Option a
number of shares having a Market Value at least equal to the amount of any
federal, state, local and foreign withholding or other taxes associated with or
resulting from the exercise of a Stock Option. All provisions of a Stock Option
that are determined with reference to the Non-Employee Director shall continue
to be determined with reference to the Non-Employee Director after any transfer
of a Stock Option. All Stock Options granted to a Non-Employee Director shall be
exercisable during the Non-Employee Director's lifetime only by such
Non-Employee Director or the legal representative acting in the name of the
Non-Employee Director.

          (b)          Other Restrictions. The Committee may impose other
restrictions on any shares of Common Stock acquired pursuant to the exercise of
a Stock Option under the Plan as the Committee deems advisable, including,
without limitation, restrictions under applicable federal or state securities
laws.

          5.7          Termination of Directorship. Unless the Committee
otherwise consents or permits (before or after the Stock Option grant) or unless
the Stock Option agreement or grant provides otherwise:

          (a)          General. If a Non-Employee Director ceases to be a
director of the Company for any reason other than the Non-Employee Director's
death, disability, or Retirement, the Non-Employee Director may exercise his or
her Stock Options only for a period of three months after such termination of
director status.

          (b)          Death. If a Non-Employee Director dies either while a
director of the Company or after the termination of his or her directorship,
Stock Options issued to such Non-Employee Director shall be exercisable by the
personal representative of such Non-Employee Director or other successor to the
interest of the Non-Employee Director for one year after the Non-Employee
Director's death.

          (c)          Disability. If a Non-Employee Director ceases to be a
director of the Company due to the Non-Employee Director's disability, the
Non-Employee Director may exercise a Stock Option for a period of one year
following such termination of directorship.



4

--------------------------------------------------------------------------------


          (d)          Non-Employee Director Retirement. If a Non-Employee
Director ceases to be a director due to Retirement, any Stock Option granted
under the Plan may be exercised during the remaining term of the Stock Option.


SECTION 6

General Provisions

          6.1          No Rights to Awards. Except as otherwise provided in
subsection 5.1, no Non-Employee Director or other person shall have any claim to
be granted any Stock Option under the Plan, and there is no obligation of
uniformity of treatment of Non-Employee Directors or holders or beneficiaries of
Stock Options under the Plan. To the extent consistent with the Plan, the terms
and conditions of Stock Options and the determination of the Committee to grant
a waiver or modification of any Stock Option and the terms and conditions
thereof need not be the same with respect to each Non-Employee Director.

          6.2          Compliance With Laws; Listing and Registration of Shares.
All Stock Options granted under the Plan (and all issuances of Common Stock or
other securities under the Plan) shall be subject to all applicable laws, rules,
and regulations, and to the requirement that if at any time the Committee shall
determine, in its discretion, that the listing, registration, or qualification
of the shares covered thereby upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of, or in connection with, the grant of
such Stock Option or the issue or purchase of shares thereunder, such Stock
Option may not be exercised in whole or in part, or the restrictions on such
Stock Option shall not lapse, unless and until such listing, registration,
qualification, consent, or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee.

          6.3          No Limit on Other Compensation Arrangements. Nothing
contained in the Plan shall prevent the Company from adopting or continuing in
effect other or additional compensation arrangements, including the grant of
stock options and other stock-based awards, and such arrangements may be either
generally applicable or applicable only in specific cases.

          6.4          No Right to Directorship. The grant of a Stock Option
shall not be construed as giving a Non-Employee Director the right to be
retained as a director of the Company. A Non-Employee Director may be removed
from his or her directorship in accordance with the Company's Amended and
Restated Bylaws, Certificate of Incorporation, as amended, or applicable law,
free from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan or in any written agreement with a Non-Employee Director.

          6.5          Governing Law. The validity, construction, and effect of
the Plan and any rules and regulations relating to the Plan shall be determined
in accordance with the laws of the State of Michigan and applicable federal law.

          6.6          Severability. In the event any provision of the Plan
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining provisions of the Plan, and the Plan shall be
construed and enforced as if the illegal or invalid provision had not been
included.


SECTION 7

Amendment

          The Board may from time to time amend the Plan as it considers proper
and in the best interests of the Company; provided, however, that the Plan may
not be amended more than once every six months, other than to comport with
changes in the Code, the Employee Retirement Income Security Act, or the rules
thereunder; and provided further, that without stockholder approval no such
amendment shall be effective that would require


5

--------------------------------------------------------------------------------


stockholder approval pursuant to the rules of the New York Stock Exchange or any
other exchange upon which the Company's Common Stock is traded. In addition, no
termination, amendment, or modification of the Plan shall become effective with
respect to any Stock Option previously granted under the Plan without the prior
written consent of the Non-Employee Director holding such Stock Option, unless
such termination, amendment, or modification operates solely to the benefit of
the Non-Employee Director, except according to the terms of the Plan or the
Stock Option agreement.




SECTION 8

Effective Date and Duration of the Plan

          This Plan as amended and restated shall take effect April 25, 2002,
subject to approval by the stockholders at the 2002 Annual Meeting of
Stockholders or any adjournment thereof or at a Special Meeting of Stockholders.
The Board may terminate the Plan at any time and, unless earlier terminated by
the Board, the Plan shall terminate on April 24, 2012. No Stock Option shall be
granted under the Plan after such date.





















6

--------------------------------------------------------------------------------
